J-A07007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 LEONARD CHAMBERS                         :
                                          :
                    Appellant             :   No. 424 EDA 2021

      Appeal from the Judgment of Sentence Entered January 27, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

DISSENTING MEMORANDUM BY DUBOW, J.:            FILED SEPTEMBER 27, 2022

      I respectfully dissent from the Majority’s decision to affirm Appellant’s

convictions for all three charges of Home Improvement Fraud. As discussed in

more detail below, the trial court, in open court, stated that it was only

convicting Appellant of one charge of Home Improvement Fraud (as well as

one charge of Theft by Deception) and not guilty of “the remaining charges,”

that is, the other two charges of Home Improvement Fraud. N.T. Trial,

1/27/21, at 39. The trial court, however, in its written Sentencing Order

sentenced Appellant on three convictions for Home Improvement Fraud. Since

the trial court, in open court, only convicted Appellant of one charge of Home

Improvement Fraud, the trial court’s convictions and sentences for the other

two Home Improvement Fraud charges are illegal and I would vacate them.

      In particular, the Commonwealth charged Appellant with three counts

of Home Improvement Fraud and one count of Theft by Deception:
J-A07007-22


      Count 2 – 18 Pa.C.S. § 3922(a)(1) – Theft by Deception

      Count 4 – 73 Pa.C.S. § 517.8(a)(1) – False Statement to Induce
      Agreement for Home Improvement Services

      Count 5 - 73 § 517.8(a)(2) – Receives Advance Payment for
      Service and Fails to Perform

      Count 6 - 73 § 517.8(a)(3) – Misrepresents or Conceals
      Contractor Identifying Information

See Majority Op. at 3-4; Information, 12/24/19, at 1. At the end of a bench

trial, the trial court announced its verdict in open court. The trial court stated

that it found Appellant guilty of Theft by Deception and the Home

Improvement Fraud charge that involved false statements. The trial court then

stated it was finding Appellant not guilty of the “remaining charges”:

      After reviewing the evidence, the exhibits and the notes of
      testimony, and listening to the arguments of the parties, the Court
      finds Mr. Leonard Chambers guilty of theft by deception, false
      statement to induce home improvement services. As to the
      remaining charges the Court finds the defendant not guilty.

N.T. Trial at 39 (emphasis added).

      In the Sentencing Order that the trial court filed that day, however, the

trial court sentenced Appellant on three convictions of Home Improvement

Fraud. By doing so, the court improperly amended its verdict at sentencing

and imposed illegal sentences.

      The Majority affirms the sentences for all three counts of Home

Improvement Fraud because the Majority concludes that the trial court

“intended” to convict Appellant of all three Counts, based on the trial court’s

Findings of Facts that support convictions on all three Home Improvement

Fraud charges. Consequently, the trial court, in the Sentencing Order, had the


                                      -2-
J-A07007-22



authority to sentence Appellant to three Counts of Home Improvement Fraud.

See Majority Op. at 7-9.

        I part ways with the Majority at this point because the trial court made

those Findings of Fact and issued the Sentencing Order after the trial court

stated in open court that it was convicting Appellant of one count of Home

Improvement Fraud and “[a]s to the remaining charges the Court finds the

defendant not guilty.” N.T. Trial at 39. The trial court, before sentencing, never

announced that it was changing its verdict.

        The Majority reasons that we must apply a “rebuttable presumption that

the written [sentencing] order controls” over the orally announced verdict. Id.

at 7-8 (citing Commonwealth v. Kremer, 206 A.3d 543, 548 (Pa. Super.

2019)). Such a presumption, however, only applies where a conflict exists

between a sentence as announced in open court and a written sentencing

order. See Kremer, 206 A.3d at 548 (reversing an order issued in October

2017 purporting to “correct” the appellant’s original January 1995 judgment

of sentence “to clarify the court’s intent to run [the a]ppellant’s sentences

consecutively”).

        This presumption does not apply to a conflict between the verdict the

trial   court   states   in   open    court    and   the   sentencing   order.1   See

____________________________________________


1 We note that while a court generally enjoys the right to modify or rescind
any order within 30 days, 42 Pa.C.S. § 5505, “the statute [does] not permit
the trial court to sua sponte change a previously recorded verdict[.]”
Commonwealth v. Robinson, 33 A.3d 89, 92 (Pa. Super. 2011).


                                           -3-
J-A07007-22



Commonwealth v. Stark, 584 A.2d 289, 290-91 (Pa. 1990) (reversing and

reinstating original guilty verdict announced in open court following bench

trial, after court sua sponte changed verdict to not guilty at sentencing);

Commonwealth v. Wilson, 227 A.3d 928, 940 (Pa. Super. 2020) (same);

Commonwealth v. Farinella, 887 A.2d 273, 275 (Pa. Super. 2005) (same).

      In Farinella, the trial court, after a bench trial, convicted the defendant

of several charges, including aggravated assault and simple assault. 887 A.2d

at 274. The court, however, then made Findings of Fact on the record that

only supported a conviction for Simple Assault, but not Aggravated Assault.

At sentencing, the court sua sponte changed its verdict, announcing “that it

was finding [the defendant] guilty of simple assault and not guilty of

aggravated assault” as “a correction to reflect [its] findings of fact.” Id. at

274-75.

      On appeal, we reversed, rejecting the trial court’s explanation that it

was altering its verdict to reflect its Findings of Fact. We reasoned that

because “the pronouncement in open court was not ambiguous and, upon its

face, [was] proper[,]” the verdict was not amenable to correction by the trial

court. Id. at 275-76. We further reasoned:

      [O]nce announced in open court, and certainly once entered upon
      the docket, the court's verdict was the same as if rendered by a
      jury. The fact that it was the court that reached the verdict did not
      make the verdict less firm than a jury verdict, nor did it make it
      malleable and capable of later revision by the court. Consequently,
      unless the verdict was flawed in some fashion that relegated it
      subject to attack, the court had no more power to change the
      verdict than it would have had in a jury trial.


                                      -4-
J-A07007-22



Id. (citations omitted). As a result, we remanded for reinstatement of the

defendant’s conviction for Aggravated Assault.

       In the instant case, the trial court unambiguously declared in open court

that it was convicting Appellant of one Count of Home Improvement Fraud

and not guilty of the remaining charges. The trial court, however, in its

Sentencing Order sentenced Appellant for three convictions of Home

Improvement Fraud.         Even if the trial court’s findings of facts support a

conviction of all three Home Improvement charges, the trial court never

announced in open court that he was convicting Appellant of all three charges.

As in Farinella, the trial court cannot wait until the Sentencing Order to

change his verdict and convict Appellant of two additional charges that it had

earlier announced as not guilty verdicts.2

       Thus, I would vacate Appellant’s sentence and convictions for Counts 5

and 6 of Home Improvement Fraud.




____________________________________________


2 This case also raises significant Double Jeopardy concerns, as the right to be
free from double jeopardy attaches to a verdict of not guilty. Commonwealth
v. Baldwin, 158 A.3d 1287, 1292 (Pa. Super. 2017). See also
Commonwealth v. Petteway, 847 A.2d 713, 719 (disapproving of trial
court’s command to jury to reconsider its not guilty verdict as violating double
jeopardy).

                                           -5-